DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Claims 1-20 are pending.  Claims 1-20 are rejected.

Response to Amendments
Applicant’s argument traversing the prior art rejections are considered, but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is amended to recite “wherein presenting the filtered information includes varying the type of notification based on the present stress level by presenting a first instance of a notification to the user based on a first instance of a first stress level, and later presenting a second instance of the notification to the user based on a second instance of a later stress level, the first stress level different from the later stress level, and the first instance of the notification presented as a first type of notification and the second instance of the notification presented as a second type of notification, wherein the first and second types of notification are different and are selected from haptic, visual, audible notifications, or combinations thereof.”
The specification discloses a system varying “the type of notification used to provide the device information (e.g., auditory, vibratory, visual, combinations thereof) 
[0070] of the published specification discloses “providing a first type of notification to the user for a specific information if the present stress level of the user is below the predetermined threshold.” 
[0071] of the published specification discloses providing a second type of notification to the user for a specific information if the present stress level of the user exceeds the predetermined threshold. 
 However neither these specific portions nor the remaining portion of the specification sufficiently describe “presenting a first instance of a notification to the user based on a first instance of a first stress level and later presenting a second instance of the notification to the user based on a second instance of a later stress level,” as recited in claim 1.  Simply stated, the specification does not sufficiently describe presenting a first instance of a notification to the user, and later presenting a second instance of the same notification to the user.  As such, claim 1 fails to comply with the written description requirement.
Claims 8 and 15 are rejected for reasons similar as these for claim 1.
The remaining claims are rejected because of their dependencies.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gullander (US Publication No. 20190373114 A1), Hardee (US Publication No. 20180248829 A1), Fukuyori (US Publication No. 20110084795 A1) and Lipton (How to Repeat Local Notifications, January 2017)

Regarding claim 1, Gullander discloses system for managing information received for presentation to a user, the system comprising: 

a non-transitory machine-readable medium (e.g., memory) including instructions for controlling operation of the system, which when executed by the processor, cause the processor to perform operations comprising: ([0040])
collecting, from a sensor (e.g., sensors 68), physiological information (e.g., heart rate, breath rate, blood pressure) from the user corresponding to a present state of the user; ([0050])
determining a present stress level of the user from the collected physiological information corresponding to the present state of the user; ([0050] – the output signal from the sensors 69 is analyzed to establish a stress level of the user.)
determining a priority of the information received for presentation to the user; and ([0066] –“notifications related to calls and/or messages from one or more priority categories of persons may be presented according to normal notification operation and notifications related to calls and/or messages from all other persons may be subjected to a silent mode or a delay as just described.”)
applying a filter to the information according to the present stress level of the user 
presenting the filtered information to the user; ([0066] – filtered (selected) information is presented to the user.)
wherein filtering the information comprises at least one of forwarding, prioritizing, withholding, delaying, or skipping presentation of the information to the user. ([0066] – filtering includes prioritizing or delaying presentation of the information to the user.)
Gullander does not disclose wherein the priority is based on a rarity factor indicating that the information is rarely provided to the system;
applying a filter to the information according to 
Gullander does not disclose wherein presenting the filtered information includes varying the type of notification based on the present stress level by presenting a first instance of a notification to the user based on a first instance of a first stress level, and later presenting a second instance of the notification to the user based on a second instance of a later stress level, the first stress level different from the later stress level, and the first instance of the notification presented as a first type of notification and the second instance of the notification presented as a second type of notification, wherein the first and second types of notification are different and are selected from haptic, visual, audible notifications, or combinations thereof.
Hardee discloses wherein the priority (e.g., importance score) is based on a rarity factor indicating that the information (e.g., messages) is rarely provided to the system; 
applying a filter to the information according to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gullander in view of Hardee such that the priority is based on a rarity factor indicating that the information is rarely provided to the system, and to apply a filter to the information according to 
Gullander and Hardee do not disclose wherein presenting the filtered information includes varying the type of notification based on the present stress level by presenting a first instance of a notification to the user based on a first instance of a first stress level, and later presenting a second instance of the notification to the user based on a second instance of a later stress level, the first stress level different from the later stress level, and the first instance of the notification presented as a first type of notification and the second instance of the notification presented as a second type of notification, wherein the first and second types of notification are different and are selected from haptic, visual, audible notifications, or combinations thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gullander and Hardee in view of Fukuyori such that presenting the filtered information includes varying the type of notification based on the present stress level by presenting a first 
Gullander, Hardee and Fukuyori do not disclose that the first notification and the second notification are a first instance of a notification a second instance of the notification.  
Lipton discloses that the first notification and the second notification are a first instance of a notification a second instance of the notification.  (Section “How to Easily Repeat a Notification” bridging pages 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gullander, Hardee and Fukuyori in view of Lipton such that the first notification and the second notification are a first instance of a notification a second instance of the notification.  One of ordinary skill in the art would have been motivated because it would enhance user’s convenience by reducing the possibilities of missing an important notification.  

Regarding claim 2, Gullander discloses wherein instructions for controlling operation of the system comprise instructions for: 
continuously collecting physiological information; and ([0056], [0067])


Regarding claim 8, the reasons for rejections are similar as these for claim 1.

Regarding claim 9, the reasons for rejections are similar as these for claim 2.

Regarding claim 15, the reasons for rejections are similar as these for claim 1.

Regarding claim 16, the reasons for rejections are similar as these for claim 2.


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gullander, Hardee, Fukuyori and Lipton as applied to claim 2, 9, 16, and further in view of Bansal (US Publication No. 20180174146 A1). 

Regarding claim 3, Gullander discloses comparing the present stress level to a threshold; ([0063])
wherein the presentation of information is withheld, delayed, or skipped if the present stress level exceeds a threshold ([0063]).

Bansal discloses threshold stress values may be developed and stored using baseline values.  (paragraph 0035).
Gullander, Hardee, Fukuyori, Lipton and Bansal, when considered in combination, disclose comparing the present stress level to the continuous base line of user stress; wherein the presentation of information is withheld, delayed, or skipped if the present stress level exceeds the continuous base line of user stress.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gullander, Hardee, Fukuyori and Lipton in view of Bansal such that the presentation of information is withheld, delayed, or skipped if the present stress level exceeds the continuous base line of user stress.  One of ordinary skill in the art would have been motivated because it would provide more personalized assessments of thresholds of user’s stress levels.

Regarding claim 10, the reasons for rejections are similar as these for claim 3.

Regarding claim 17, the reasons for rejections are similar as these for claim 3.

Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gullander, Hardee, Fukuyori and Lipton as applied to claim 1, 8 or 15 and further in view of Petersen (US Publication No. 20150371516 A1).

Regarding claim 4, Gullander, Hardee, Fukuyori and Lipton do not explicitly disclose wherein instructions for controlling operation of the system comprise instructions for: determining which stress threshold of a plurality of stress threshold is exceeded by the present stress level; wherein whether the presentation of information is forwarded, prioritized, withheld, delayed, or skipped is determined according to which stress threshold of the plurality of predetermined stress thresholds is exceeded by the present stress level.
Petersen discloses wherein instructions for controlling operation of the system comprise instructions for: 
determining which stress threshold (e.g., a first threshold or a second threshold) of a plurality of stress threshold (e.g., a first threshold and a second threshold) is exceeded by the present stress level; (e.g., paragraph 0108)
wherein whether the presentation of information is forwarded, prioritized, withheld, delayed, or skipped is determined according to which stress threshold of the plurality of predetermined stress thresholds is exceeded by the present stress level. (paragraph 0108, e.g., withholding notification information in response to determining that a first threshold and/or second notification information is exceeded by the present stress level indicated by physiological parameter value.)


Regarding claim 5, Gullander, Hardee, Fukuyori, Lipton and Petersen, in particular, Petersen discloses wherein the plurality of stress thresholds are predetermined and fixed. (e.g., paragraph 0089, the thresholds are default instructions stored by a manufacturer of computing device 10.  As such, the thresholds are predetermined and fixed.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 4.


Regarding claim 11, the reasons for rejections are similar as these for claim 4.

Regarding claim 12, the reasons for rejections are similar as these for claim 5.

Regarding claim 18, the reasons for rejections are similar as these for claim 4.

Regarding claim 19, the reasons for rejections are similar as these for claim 5.


Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gullander, Hardee, Fukuyori, Lipton and Petersen as applied to claim 4, 11 or 18, and further in view of DeLuca (US Publication No. 20180109482 A1).

Regarding claim 6, Gullander, Hardee, Fukuyori, Lipton and Petersen do not disclose personalizing the plurality of stress thresholds based on past user behavior; 
wherein the past user behavior includes whether a controller has been overridden to force presentation of the information to the user. 
DeLuca discloses personalizing the plurality of stress thresholds based on past user behavior; (paragraphs 0044, 0046.  The thresholds of determining a user’s sentiment including stress/anxiety is personalizing based on past user behavior using a 
machine learning technique.)
wherein the past user behavior includes whether a controller has been overridden to force presentation of the information to the user. (paragraph 0058.  Feedback data including revising the accuracy of the sentiment determined can be considered as past user behavior overriding the controller.  The claim recites 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gullander, Hardee, Fukuyori, Lipton and Petersen in view of DeLuca in order to personalize the plurality of stress thresholds based on past user behavior; wherein the past user behavior includes whether a controller has been overridden to force presentation of the information to the user.  One of ordinary skill in the art would have been motivated because it would provide more accurate and personalized assessment of a user’s sentiment.

Regarding claim 7, Gullander, Hardee, Fukuyori, Lipton and Petersen do not disclose that personalizing the plurality of stress thresholds based on at least one of statistics, supervised machine learning approaches, and reinforcement learning approaches.
DeLuca discloses personalizing the plurality of stress thresholds based on at least one of statistics, supervised machine learning approaches, and reinforcement learning approaches. (paragraphs 0044, 0046, 0058.  The thresholds of determining a user’s sentiment including stress/anxiety is personalizing based on past user behavior using machine learning approaches.  In addition, feedback data includes revising the accuracy of the sentiment determined.  The feedback data set is used for future sentiment determinations.   As such, the machine learning approaches used are considered as supervised machine learning approaches.)


Regarding claim 13, the reasons for rejections are similar as these for claim 6.

Regarding claim 14, the reasons for rejections are similar as these for claim 7.

Regarding claim 20, the reasons for rejections are similar as these for claim 6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451


                                                                                                                                                                                                       
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451